Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Niq Howard on 4-29-22 and the response to a restriction requirement filed on 1-12-22.

The application has been amended as follows: 

Amend claim 1 to add the following at the end of the claim: 

“wherein the wheel is a magnetic wheel; 
wherein the magnetic wheel is switchable;
 wherein switchable means the magnetic wheel can be activated and deactivated”

Amend claim 1 line 28 as follows:
…wherein the pump causes the fluid to move through the collection hose and into the…

Amend claim 7 as follows:
7. (Currently Amended) The system of claim 1, further comprising: 


Amend claim 11 line 3-4 as follows:
…to hold the features and components…

Amend claim 15 line 32 as follows:
…wherein the pump causes the fluid to move through the collection hose and into the…

Amend claim 18 line 3-4 as follows:
…to hold features and the components…

Cancel claim 20 due to election of claims 1-19 without traverse. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments/arguments dated 4-19-22 in combination with the above examiners amendment are persuasive to overcome all the pending rejections as to the point that the prior art fails to teach or render obvious a cleaning system including wherein the wheel is a magnetic wheel; wherein the magnetic wheel is switchable; wherein switchable means the magnetic wheel can be activated and deactivated as in the context of claim 1 and wherein the irregular surface cleaning system is configured to move up and down in a substantially vertical orientation so as to cause a substantially vertical surface to be cleaned; wherein the irregular surface cleaning system is configured to move horizontally across a substantially vertical surface, so as to clean a substantially vertically oriented surface as in the context of claim 15.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713